FILED
                            NOT FOR PUBLICATION                             OCT 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-10055

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00050-SOM

  v.
                                                 MEMORANDUM *
SUSAN CHAVEZ-RAMIREZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Hawaii
                    Susan Oki Mollway, Chief Judge, Presiding

                             Submitted October 9, 2011 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Susan Chavez-Ramirez appeals from the 158-month sentence imposed

following her guilty-plea conviction for conspiracy to distribute and possess with

intent to distribute 500 grams or more of a substance containing methamphetamine,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(A), and 846; and possession with

intent to distribute 500 grams or more of a substance containing methamphetamine,

in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(A). We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

         Chavez-Ramirez contends that in granting a downward departure under 18

U.S.C. § 3553(e), the district court could have considered factors unrelated to her

substantial assistance. This contention is foreclosed by United States v. Jackson,

577 F.3d 1032, 1036 (9th Cir. 2009). Contrary to Chavez-Ramirez’s argument,

Pepper v. United States, 131 S. Ct. 1229 (2011), does not permit us to disregard

our precedent. See United States v. Gonzalez-Zotelo, 556 F.3d 736, 740 (9th Cir.

2009).

         Chavez-Ramirez also contends that the district court erred when it used the

Guidelines range as the starting point for the departure. Even if the district court

so erred, Chavez-Ramirez has not established a reasonable probability that she

would have received a different sentence had the district court instead used the

mandatory minimum sentence as the starting point. See United States v. Dallman,

533 F.3d 755, 762 (9th Cir. 2008).

         AFFIRMED.




                                            2                                   12-10055